IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00177-CV

                     EX PARTE ROBERT E. MACLAREN


                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 25,493


                          MEMORANDUM OPINION


      Robert E. MacLaren attempted to appeal from a February 28, 2011 order denying

his affidavit of indigence. By letter dated March 29, 2011, the Clerk of this Court

notified MacLaren that the appeal was subject to dismissal because it appeared that

MacLaren was attempting to appeal an interlocutory order over which there is no right

to appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2008) (Statute that

identifies the type of orders subject to interlocutory appeal.). The Clerk also warned

MacLaren that the appeal would be dismissed unless, within 21 days of the date of the

letter, a response was filed showing grounds for continuing the appeal. See TEX. R. APP.

P. 42.3, 44.3. We did not receive a response from MacLaren and dismissed his appeal

on May 4, 2011.
       On May 16, 2011, we received a new notice of appeal from an April 27, 2011

order in which the trial court again denied a motion to approve MacLaren’s status as

indigent. We use Rule 2 to expedite this disposition. TEX. R. APP. P. 2. We will dismiss

this appeal for lack of jurisdiction as we did the prior appeal of the same issue. We

have no jurisdiction to review an interlocutory order that denies indigent status to a

litigant.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2010). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed.

       Accordingly, this appeal is dismissed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 25, 2011
[CV06]




Ex parte MacLaren                                                                    Page 2